Execution Version


Exhibit 10.1


FIFTH AMENDMENT TO CREDIT AGREEMENT




THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
20, 2017, is by and among CARROLS RESTAURANT GROUP, INC., a Delaware corporation
(the “Borrower”), certain Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of May 30, 2012 (as
amended by that certain First Amendment to Credit Agreement dated as of December
19, 2014, that certain Second Amendment to Credit Agreement and First Amendment
to Security Agreement dated as of April 29, 2015, that certain Third Amendment
to Credit Agreement dated as of February 12, 2016, that certain Fourth Amendment
to Credit Agreement dated as of January 13, 2017 and as may be further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Section 6.1(i). Section 6.1(i) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(i)
[reserved];



1.2    Amendment to Section 6.1. Section 6.1 of the Credit Agreement is hereby
amended by (i) deleting the “.” at the end of Section 6.1(j) and inserting “;”
in its place and (ii) adding new Sections 6.1(k) and (l) thereto which shall
read in their entirety as follows:


(k)    [reserved]; and


(l)    Indebtedness under the Second Lien Notes in an aggregate principal amount
not to exceed $300,000,000.







--------------------------------------------------------------------------------







ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective on the date
that each of the following conditions are satisfied (in each case, in form and
substance reasonably acceptable to the Administrative Agent) (such date, the
“Fifth Amendment Effective Date”):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.


(b)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower, all fees and expenses that are payable to the Administrative Agent and
the Lenders in connection with the consummation of the transactions contemplated
hereby and King & Spalding LLP shall have received from the Borrower payment of
all outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.


(c)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Fifth Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


2



--------------------------------------------------------------------------------







(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Credit Agreement and the Security Documents and
prior to all Liens other than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).




3



--------------------------------------------------------------------------------





3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:    CARROLS RESTAURANT GROUP, INC.,
a Delaware corporation




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP-CFO




GUARANTORS:    CARROLS CORPORATION,
a Delaware corporation




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP-CFO




CARROLS LLC,
a Delaware limited liability company




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP-CFO









ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent




By:    /s/ Maureen S. Malphus            
Name: Maureen S. Malphus
Title: Vice President
LENDERS:
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender





By: /s/ Timothy McDevitt    
Name: Timothy McDevitt
Title: Vice President
 




LENDERS:
Cooperatieve Rabobank U.A., New York Branch, as a Lender





By: /s/ Chris Grimes        
Name: Chris Grimes
Title: Executive Director




By: /s/ Megan Buckley        
Name: Megan Buckley
Title: Vice President




4

